United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.W., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF ENGRAVING & PRINTING,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1412
Issued: February 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 17, 2019 appellant, through counsel, filed a timely appeal from an April 18, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right shoulder
condition causally related to the accepted November 30, 2016 employment incident.
FACTUAL HISTORY
On November 30, 2016 appellant, then a 56-year-old counter/sheet examiner, filed a
traumatic injury claim (Form CA-1) alleging that he experienced pain in his arm, shoulder, and
neck earlier that same day when moving packs of currency from a rack to a skid while in the
performance of duty. On the reverse side of the claim form the employing establishment indicated
that he stopped work on November 30, 2016. It also indicated that appellant was injured in the
performance of duty and had sought medical treatment at the employee health unit.
In a November 30, 2016 work excuse note, Lynette R. Sandoval, a physician assistant,
stated that appellant had been seen and treated at the hospital emergency department that day and
“may return to work after cleared by physician.”
A November 30, 2016 right shoulder x-ray was read as negative/unremarkable. There was
no evidence of soft tissue injury, acute fracture, or subluxation.3
In a December 22, 2016 development letter, OWCP informed appellant that he had not
submitted sufficient evidence to support his claim. It noted that he had not submitted a physician’s
opinion as to how his claimed injury had resulted in a diagnosed condition. OWCP afforded
appellant at least 30 days to submit the requested evidence.
Additional November 30, 2016 emergency department treatment records indicated that
appellant was seen by Dr. Brian M. Krieger, Board-certified in emergency medicine, who
diagnosed right shoulder strain. Appellant was prescribed a muscle relaxant and pain medication
and referred to an orthopedist.
In a December 28, 2016 work/school status note, Dr. Nadim L. Hallal, a Board-certified
orthopedic surgeon, diagnosed right rotator cuff tear. He stated that appellant should be off work
for the next four weeks and that a magnetic resonance imaging (MRI) scan should be obtained to
rule out a traumatic rotator cuff tear.
By decision dated January 25, 2017, OWCP denied appellant’s claim because he failed to
establish a causal relationship between the accepted work incident of November 30, 2016 and his
diagnosed right shoulder condition(s). It explained that the medical evidence received did not state
how his diagnosed rotator cuff tear and/or shoulder strain occurred.
Appellant timely requested a review of the written record by a representative of OWCP’s
Branch of Hearings and Review. OWCP also received additional evidence.

3
Dr. William J. Dunwoody, a Board-certified diagnostic radiologist, interpreted the November 30, 2016 right
shoulder x-ray.

2

In a report dated December 2, 2016, Dr. Scott L. Whittaker, a Board-certified internist,
examined appellant for complaints of right shoulder pain. Appellant told Dr. Whittaker that he
experienced pain from the neck to the right elbow after lifting a large crate of money at work. On
examination Dr. Whittaker noted tenderness in the right shoulder region with poor range of motion
due to pain. He assessed appellant with arthralgia of the right shoulder region. In a follow-up
report dated December 16, 2016, Dr. Whittaker noted that appellant continued to have neck and
right shoulder pain, which had not gotten any better despite two weeks’ rest and use of pain
medication. He diagnosed intervertebral cervicothoracic disc disorder with radiculopathy and
recommended an MRI scan.
On December 28, 2016 Dr. Hallal ordered a right shoulder MRI scan. He reported his
reason for the MRI scan request was “acute traumatic rotator cuff tear” and “marked weakness.”
In a February 1, 2017 attending physician’s report (Form CA-20), Dr. Whittaker diagnosed
right rotator cuff tear. He reported a November 30, 2016 date of injury. Dr. Whittaker noted that,
after lifting a heavy crate of money, appellant developed severe, sharp right shoulder pain while
at work, which remained ongoing for greater than two months. He checked a box marked “Yes”
indicating that he believed that the condition was caused or aggravated by an employment activity
and included the notation “clearly!!!” (Emphasis in the original.) Dr. Whittaker noted that
appellant needed a right shoulder MRI scan, and might need surgery pending the results. He also
advised that appellant had been totally disabled since November 30, 2016 and presently remained
disabled.
By decision dated July 14, 2017, an OWCP hearing representative affirmed OWCP’s
January 25, 2017 decision. He noted that there was no objective evidence to support the diagnosed
rotator cuff tear. The hearing representative further noted that even if there was an MRI scan to
support the diagnosis, the medical evidence failed to establish a causal relationship between lifting
packs of currency and the diagnosed right rotator cuff tear.
On December 4, 2017 appellant, through counsel, requested reconsideration and submitted
additional medical evidence.
In a report dated December 28, 2016, Dr. Hallal examined appellant for complaints of right
shoulder pain and weakness. Appellant told Dr. Hallal that, nearly a month before, while lifting
large, heavy sheets of money, his arm turned downward and he experienced marked pain over the
lateral aspect of the shoulder and up to the neck. On examination of the right shoulder Dr. Hallal
noted reduced strength in forward elevation, positive impingement testing, diffuse tenderness to
palpation over the paraspinal musculature of the cervical spine, and mild tenderness to palpation
over the biceps and acromioclavicular joint. He stated that, given the mechanism, he was
concerned about the possibility of a traumatic rotator cuff repair. Dr. Hallal stated an impression
of right shoulder pain and weakness and recommended an MRI scan.
A November 4, 2017 right shoulder MRI scan revealed a full-thickness tear in the
supraspinatus, mild tendinosis in the infraspinatus, tendinosis in the subscapularis, and a strain of
the subscapularis muscle. There was also evidence of moderate degenerative changes with
associated focal bony spur in the acromioclavicular joint. Additionally, a November 4, 2017
cervical MRI scan revealed multilevel cervical spondylosis, significant neural foramen narrowing

3

at C2-3 through C4-5, with bilateral nerve root compression, and C6-7 canal stenosis, with
associated stenosis of the neural foramen and bilateral nerve root compression.
In a November 9, 2017 letter, Dr. Whittaker noted that he had treated appellant as a patient
for 10 years and that appellant had no prior history of shoulder complaints or injuries before a
work-related incident on November 30, 2016 and that he began having severe right-sided
neck/shoulder pain after lifting a large crate of money at work on that date. He concluded that
appellant had a full-thickness rotator cuff tear, as demonstrated by MRI scan. Dr. Whittaker
opined that appellant sustained this injury on November 30, 2016 while at work, noting that
appellant continued to have shoulder pain and loss of range of motion.
In February 1, 2017 treatment notes, Dr. Whittaker examined appellant and noted that he
continued to have right shoulder pain, radiating into the neck, and down into the right elbow. He
noted that appellant had not yet undergone an MRI scan because “they are not covering it.”
Dr. Whittaker stated that appellant’s condition was clearly related to a work injury two months
prior. On examination he noted decreased range of motion of the right shoulder. Dr. Whittaker
assessed appellant with arthralgia of the right shoulder. He further noted that the severe shoulder
pain, ongoing for two months, was clearly related to work and heavy lifting.
By decision dated March 1, 2018, OWCP denied modification of its decision of
July 14, 2017. It noted that appellant had submitted numerous medical reports that did not address
causal relationship. With regard to Dr. Whittaker’s November 9, 2017 letter, OWCP stated that
he had not provided a specific mechanism of injury or rationalize how a full-thickness tear of the
rotator cuff tendons correlated with appellant’s claimed mechanism of injury.
On April 23, 2018 appellant, through counsel, appealed the March 1, 2018 decision to the
Board. By order dated January 18, 2019, the Board dismissed the appeal at the request of counsel.4
By letter dated January 23, 2019, appellant, through counsel, requested reconsideration of
OWCP’s March 1, 2018 decision. Accompanying the request, appellant submitted the results of a
fitness-for-duty examination dated October 31, 2018 from Dr. Chalonda K. Hill, an occupational
medicine specialist and medical director at the employing establishment. Dr. Hill noted that
appellant stated that he suffered a work-related right shoulder injury on November 30, 2016 after
lifting a heavy stack of paper currency. On examination of the right upper extremity she observed
tenderness to palpation along the lateral surface of the shoulder/deltoid muscle, limited forward
flexion to approximately 20 degrees, limited abduction to approximately 20 degrees, decreased
external rotation, and internal rotation limited to the right hip. Dr. Hill opined that, within a
reasonable degree of medical certainty, appellant was functionally impaired due to a right rotator
cuff tear. She recommended work restrictions of no lifting, carrying, pushing, pulling, reaching
overhead with the right upper extremity, crawling, or climbing ladders.
By decision dated April 18, 2019, OWCP denied modification of the March 1, 2018
decision.

4

Order Dismissing Appeal, Docket No. 18-1023 (issued January 18, 2019).

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue. A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment incident must be based on a
complete factual and medical background. Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty and must be supported by medical
rationale that explains the nature of the relationship between the diagnosed condition and
appellant’s employment incident.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted November 30, 2016 employment incident.
In November 30, 2016 emergency department treatment records, Dr. Krieger diagnosed
right shoulder strain. In a follow-up report dated December 16, 2016, Dr. Whittaker diagnosed
intervertebral cervicothoracic disc disorder with radiculopathy. In a work/school status note dated
December 28, 2016, Dr. Hallal diagnosed a right rotator cuff tear. In an order for an MRI scan on
appellant’s right shoulder, dated December 28, 2016, he stated that the reason for the examination
was an acute traumatic rotator cuff tear. The Board has found that medical evidence offering no
opinion about the cause of an employee’s condition is of no probative value on the issue of causal
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

S.S., Docket No. 18-1488 (issued March 11, 2019).

5

relationship.10 As such, the November 30 and December 16 and 28, 2016 notes and reports from
Drs. Krieger, Whittaker, and Hallal are insufficient to establish appellant’s claim for
compensation.
The record includes diagnostic reports dated November 30, 2016 and November 4, 2017.
Diagnostic testing reports lack probative value on the issue of causal relationship as they do not
provide an opinion regarding the cause of the diagnosed conditions.11
The record also contains a November 30, 2016 note from a physician assistant. Certain
healthcare providers such as physician assistants, nurse practitioners, physical therapists, and
social workers are not considered “physician[s]” as defined under FECA.12 Consequently, their
medical findings and/or opinions will not suffice for purposes of establishing entitlement to FECA
benefits.13
On December 2, 2016 Dr. Whittaker assessed appellant with arthralgia of the right shoulder
region. In a report dated December 28, 2016, Dr. Hallal stated an impression of right shoulder
pain and weakness. In February 1, 2017 treatment notes, Dr. Whittaker assessed appellant with
arthralgia. The Board has held that under FECA the assessment of pain, of which arthralgia is a
type, is not considered a diagnosis, as pain merely refers to a symptom of an underlying
condition.14
In a February 1, 2017 Form CA-20, Dr. Whittaker diagnosed a right rotator cuff tear. He
stated that appellant told him that, after lifting a heavy crate of money, appellant developed severe
and sharp right shoulder pain while at work. Dr. Whittaker checked a box marked “Yes” indicating
that he believed that the condition was caused or aggravated by an employment activity and noted
“clearly” as an explanation. When a physician’s opinion on causal relationship consists only of
checking “yes” to a form question, without explanation or rationale, that opinion has little
probative value and is insufficient to establish a claim.15
A November 9, 2017 letter from Dr. Whittaker noted that he had treated appellant as a
patient for 10 years and that appellant had no prior history of shoulder complaints or injuries before
a work-related incident on November 30, 2016. Dr. Whittaker further noted that appellant began
to have severe right-sided neck/shoulder pain after lifting a large crate of money at work on
10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See Z.G., Docket No. 19-0967 (issued October 21, 2019).

12

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

13

See M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk,
57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified nurse practitioner will be considered
medical evidence if countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013).
14

See M.V., Docket No. 18-0884 (issued December 28, 2018); P.S., Docket No. 12-1601 (issued January 2, 2013);
C.F., Docket No. 08-1102 (issued October 10, 2008).
15

Deborah L. Beatty, 54 ECAB 340 (2003).

6

November 30, 2016. Neither the mere fact that a disease or condition manifests itself during a
period of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.16 As such, noting
that the right-sided neck/shoulder pain began after lifting a large crate of money at work on
November 30, 2016 is insufficient to establish a causal relationship between that incident and
appellant’s diagnosed shoulder conditions. Dr. Whittaker expressed an opinion on causal
relationship, but did not support his opinion with medical rationale explaining how the specific
incident of November 30, 2016 physiologically caused appellant’s condition. As such, his opinion
as expressed in the November 9, 2017 letter is of limited probative value on the issue of causal
relationship.17
Dr. Hill opined in an October 31, 2018 report that, within a reasonable degree of medical
certainty, appellant was functionally impaired due to a right rotator cuff tear. The October 31,
2018 report from her does not offer any opinion on the cause of the diagnosed right shoulder
conditions, but instead provides an opinion as to his functional impairment. As noted above,
medical evidence offering no opinion about the cause of an employee’s condition is of no probative
value on the issue of causal relationship.18 As such, the October 31, 2018 report of Dr. Hill is
insufficient to establish appellant’s claim.
The Board finds that because appellant has not submitted medical evidence providing a
rationalized medical opinion that his diagnosed right shoulder condition is causally related to the
accepted November 30, 2016 employment incident, he has not met his burden of proof to establish
his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right shoulder
condition causally related to the accepted November 30, 2016 employment incident.

16

Dennis M. Mascarenas, 49 ECAB 215 (1997).

17

See A.D., Docket No. 17-1136 (issued November 9, 2017).

18

Supra note 10.

7

ORDER
IT IS HEREBY ORDERED THAT the April 18, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 3, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

